6 So. 3d 16 (2008)
Theresa LAWSON d/b/a The Design Company
v.
BRIAN HOMES, INC., et al.
2040619 to 2040625.
Court of Civil Appeals of Alabama.
October 10, 2008.
*17 Gregory A. Reeves of Edwards, Mitchell & Reeves, Decatur, for appellant.
Guy V. Martin, Jr., of Martin, Rawson & Woosley, P.C., Birmingham, for appellees Wells Fargo Home Mortgage, Inc., Chase Manhattan Mortgage Corporation, Countrywide Home Loans, Inc., and Full Spectrum Lending, Inc.

After Remand from the Alabama Supreme Court
PITTMAN, Judge.
The prior judgment of this court that affirmed the Madison Circuit Court has been reversed, and the cause remanded, by the Supreme Court of Alabama. Ex parte Lawson, 6 So. 3d 7 (Ala.2008). On remand to this court, and in compliance with the supreme court's opinion, the judgment of the Madison Circuit Court is reversed, and the cause is remanded for further proceedings consistent with the supreme court's opinion.
REVERSED AND REMANDED.
THOMPSON, P.J., and BRYAN, THOMAS, and MOORE, JJ., concur.